Name: Commission Directive (EU) 2015/1139 of 13 July 2015 amending Directive 2012/9/EU as regards the date for its transposition and the deadline for the end of the transitional period (Text with EEA relevance)
 Type: Directive
 Subject Matter: agri-foodstuffs;  health;  marketing;  consumption;  European Union law;  social affairs
 Date Published: 2015-07-14

 14.7.2015 EN Official Journal of the European Union L 185/15 COMMISSION DIRECTIVE (EU) 2015/1139 of 13 July 2015 amending Directive 2012/9/EU as regards the date for its transposition and the deadline for the end of the transitional period (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/37/EC of the European Parliament and of the Council of 5 June 2001 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products (1), and in particular Article 9(2) thereof, Whereas: (1) Annex I to Directive 2001/37/EC, providing for the list of additional health warnings to be used on each unit packet of tobacco products in accordance with Article 5(2)(b) of that Directive, was replaced by Commission Directive 2012/9/EU (2). Article 2 of Directive 2012/9/EU, as amended by Directive 2014/39/EU (3), sets 28 March 2016 as the deadline for its transposition by Member States and 28 March 2018 as end of the transitional period provided for in Article 3 of that Directive. (2) Directive 2014/40/EU of the European Parliament and of the Council (4) repealing Directive 2001/37/EC with effect from 20 May 2016, provides that each unit packet and any outside packaging of tobacco products for smoking shall carry combined health warnings containing one of the text warnings listed in Annex I to Directive 2014/40/EU and a corresponding colour photograph specified in the picture library in Annex II to that Directive. The text warnings in Annex I to Directive 2014/40/EU are identical to those laid down in Annex I to Directive 2001/37/EC as amended by Directive 2012/9/EU. Article 29 of Directive 2014/40/EU sets 20 May 2016 as the deadline for its transposition by the Member States and Article 30 of Directive 2014/40/EU sets 20 May 2017 as end of the transitional period. (3) It is appropriate to extend the period for transposition of Directive 2012/9/EU from 28 March 2016 to 20 May 2016, in order to align the transposition deadlines for the new text warnings laid down by that Directive and for the new combined warnings introduced by Directive 2014/40/EU. It is also necessary to align the transitional period provided for in Directive 2012/9/EU with the transitional period provided for in Directive 2014/40/EU. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee established by Article 10(1) of Directive 2001/37/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2012/9/EU is amended as follows: (1) In Article 2(1), 28 March 2016 is replaced by 20 May 2016. (2) In Article 3, 28 March 2018 is replaced by 20 May 2017. Article 2 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 3 This Directive is addressed to the Member States. Done at Brussels, 13 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 194, 18.7.2001, p. 26. (2) Commission Directive 2012/9/EU of 7 March 2012 amending Annex I to Directive 2001/37/EC of the European Parliament and of the Council on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products (OJ L 69, 8.3.2012, p. 15). (3) Commission Directive 2014/39/EU of 12 March 2014 amending Directive 2012/9/EU as regards the date for its transposition and the deadline for the end of the transitional period (OJ L 73, 13.3.2014, p. 3). (4) Directive 2014/40/EU of the European Parliament and of the Council of 3 April 2014 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco and related products and repealing Directive 2001/37/EC (OJ L 127, 29.4.2014, p. 1).